Fourth Court of Appeals
                                             San Antonio, Texas
                                                    January 30, 2015

                                                   No. 04-14-00742-CR



                                               Andres Solis VIELMA,
                                                     Appellant

                                                          v.
                                            The State of TexasAppellee/s
                                             THE STATE OF TEXAS,
                                                      Appellee

                         From the 38th Judicial District Court, Uvalde County, Texas
                                    Trial Court No. 2013-09-12304-CR
                                Honorable Bert Richardson, Judge Presiding

                                                       ORDER
               The Appellant’s Motion for Extension of Time to File Brief has this date been received
      and filed in the above styled and numbered cause. Extension of time to file the Appellant’s brief
      is this date GRANTED. Time is extended to February 23, 2015.

                                                                 PER CURIAM
      ATTESTED TO:          ____________________________
                            KEITH E. HOTTLE
                            CLERK OF COURT




cc:              Daniel J. Kindred                                 Nancy B. Barohn
                 38th Judicial District Attorney                   Attorney At Law
                 3102 Avenue G                                     1202 South Alamo Street
                 Hondo, TX 78861                                   San Antonio, TX 78210